In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2592
DANIELLE ALBERT,
                                                  Plaintiff-Appellant,
                                 v.

KILOLO KIJAKAZI, ACTING COMMISSIONER of SOCIAL SECURITY,
                                       Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
            No. 1:20-cv-00315 — William C. Lee, Judge.
                     ____________________

       ARGUED APRIL 7, 2022 — DECIDED MAY 18, 2022
                ____________________

   Before RIPPLE, KANNE, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Danielle Albert applied for Social
Security beneﬁts shortly after graduating from high school in
LaGrange, Indiana. She alleged that suﬀering from epilepsy
and Asperger syndrome, among a few other conditions, has
left her disabled and unable to work. Following a hearing, an
administrative law judge denied the claim, ﬁnding that, if af-
forded certain accommodations, Albert would be able to per-
form particular jobs. Because the record contains substantial
2                                                 No. 21-2592

evidence supporting the ALJ’s determination, we aﬃrm.
Should Albert try to work but ﬁnd herself unable, nothing
will prevent her from applying anew for beneﬁts.
                               I
    Albert suﬀers from epilepsy, autism spectrum disorder
(Asperger syndrome), ADHD, migraines, and insomnia. Born
in June 1998, she has only ever lived at home. Her parents
support her ﬁnancially, help manage her medications, and as-
sist with other tasks of daily living. Albert has never had a
driver’s license, having been told by her neurologist that her
seizure disorder counsels against driving. She also has never
worked.
    Albert graduated from high school in 2017. Although she
struggled in math, her academic performance was otherwise
average. In her senior year, teachers commented that they
“enjoyed having Danielle in class,” and that she “frequently
raise[d] her hand in class to make a comment on what we
[were] discussing or ask a question.” They also observed that
“[s]he is organized, she cares and takes feedback well.” Out-
side the classroom, she participated in theater and the Indiana
Academic Spell Bowl. While still in high school, Albert ex-
pressed a desire to attend college and study criminal justice
and forensic psychology. She hoped to work part time (at a
coﬀee shop, bookstore, or the local library, for example) while
going to school.
    College never panned out for Albert, though. She enrolled
in an online course, but then stopped attending after suﬀering
a grand mal seizure in September 2017. She applied for sup-
plemental security income later that month.
No. 21-2592                                                    3

    After holding an evidentiary hearing in October 2019, the
ALJ canvassed the record and conducted the standard ﬁve-
step evaluation process prescribed for determining whether
an individual is disabled. See 20 C.F.R. §§ 404.1520(a),
416.920(a). At step one, the ALJ found that Albert had never
worked. At steps two and three, the ALJ determined that, alt-
hough Albert suﬀered from severe mental and physical im-
pairments, these impairments, taken alone or together, did
not amount to a listed disability within the meaning of the ap-
plicable regulations. See 20 C.F.R. §§ 416.920(c), 416.920(d),
416.925, 416.926.
   At step four, the ALJ concluded that Albert had the resid-
ual functional capacity, or RFC, to perform a full range of
work at all exertional levels, subject to a few restrictions, in-
cluding that she:
   •   “can understand, carry out and remember simple,
       routine, and repetitive tasks with no production
       rate pace like assembly line work with only occa-
       sional simple work-related decision making”;
   •   “can maintain attention and concentration for two-
       hour segments”;
   •   “could respond appropriately to occasional pre-
       dictable changes in the workplace”; and
   •   “could have frequent interactions with supervisors
       apart from what is necessary for general instruc-
       tion, task completion, or training and occasional in-
       teractions with coworkers and the general public.”
   In making these ﬁndings and reaching these conclusions,
the ALJ credited certain opinions supplied by Dr. Stefanie
Wade, a state agency consultative psychiatrist who examined
4                                                  No. 21-2592

Albert in January 2018. Speciﬁcally, the ALJ incorporated into
the RFC Dr. Wade’s opinions that Albert “was likely to have
diﬃculty with social interactions” and that her “daily activi-
ties appeared to be simple, daily routines appeared to be
somewhat established, understanding appeared limited at
times, and she had poor concentration and a low frustration
tolerance.”
    On one particular point, however, the ALJ chose not to
credit Dr. Wade’s opinion. The ALJ found that “Dr. Wade’s
opinion that [Albert] would need some support from others
to accomplish appropriate daily tasks is not persuasive and is
not established as being necessary to include within the
[RFC].” The ALJ instead credited the view of Dr. Donna Un-
versaw, a state agency physician who reviewed Albert’s ﬁles,
including Dr. Wade’s report, and opined that Albert can “un-
derstand, carry out and remember simple instructions” and
“make judgments commensurate with functions of simple, re-
petitive tasks.”
    At step ﬁve, the ALJ relied on the testimony of a vocational
expert to ﬁnd that there are a signiﬁcant number of jobs that
someone with Albert’s RFC could perform, including as a
cleaner, factory assistant, and laundry worker. The ALJ there-
fore concluded that Albert was not disabled.
    The district court aﬃrmed, and Albert then appealed.
                               II
    Our review of the ALJ’s decision is deferential. We will re-
verse “only if the ALJ based the denial of beneﬁts on incorrect
legal standards or less than substantial evidence.” Martin v.
Saul, 950 F.3d 369, 373 (7th Cir. 2020); see also 42 U.S.C.
§ 405(g). The Supreme Court has emphasized that the
No. 21-2592                                                    5

threshold for substantial evidence suﬃciency is “not high.”
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Indeed, the
ALJ’s decision need only identify “such relevant evidence as
a reasonable mind might accept as adequate to support a con-
clusion.” Id. (internal quotation marks omitted).
                               A
   Albert’s focus on appeal is the ALJ’s RFC determination.
She contends that the RFC failed to account for each of her
many limitations that leave her unable to work. Under the
deferential standard controlling our review, we cannot say
the ALJ’s contrary view lacks support in the evidentiary rec-
ord.
    The ALJ could have reasonably credited Dr. Unversaw’s
RFC analysis over Dr. Wade’s view suggesting that Albert
needed support from others in the tasks of daily living. Be-
cause Albert ﬁled her claim for supplemental security income
after March 20, 2017, the opinions of treating physicians no
longer receive controlling weight. See 20 C.F.R. § 416.920c. In-
stead, the “most important factors” are a medical opinion’s
“supportability” and “consistency” with the evidence in the
record. Id. § 416.920c(a). Under these new regulations, a doc-
tor’s “relationship with the claimant” only “may help” in as-
sessing an opinion’s persuasiveness. Id. § 416.920c(c)(3)(i)–(v).
And an ALJ “may, but [is] not required to, explain how [she]
considered” these factors in explaining her ultimate reliance
on a medical opinion. Id. § 416.920c(b)(2). In short, the appli-
cable regulations permitted the ALJ to credit Dr. Unversaw’s
opinion over Dr. Wade’s upon a ﬁnding that the former was
more consistent with and supportable by the record. See Prill
v. Kijakazi, 23 F.4th 738, 750–51 (7th Cir. 2022).
6                                                  No. 21-2592

    Substantial evidence supports the ALJ’s adoption of Dr.
Unversaw’s conclusion that while Albert is certainly still
“learning to perform routine [household] tasks,” she can nev-
ertheless “understand, carry out and remember simple in-
structions” and “make judgments commensurate with func-
tions of simple, repetitive tasks.” In her report, Dr. Unversaw
observed that Albert can vacuum, operate the dishwasher,
prepare simple meals, and follow recipes. Dr. Wade’s report
contains many of these same observations.
    To be sure, Dr. Unversaw recognized (as did Dr. Wade)
that Albert “appears to have times in which she does not un-
derstand what she is doing” and that her mother commented
that “some of her eﬀorts at cleaning are not successful,” that
she “is actually still working on simply following directions
on a brownie mix,” and that she “needs to be prompted on
when to wash her laundry.” But it was not unreasonable for
the ALJ to credit Dr. Unversaw’s conclusion that Albert’s
medical history showed that she was “[n]ot signiﬁcantly lim-
ited” in her ability to remember locations, to recall and follow
basic procedures, and to carry out “very short and simple in-
structions.”
    Perhaps even more, the ALJ’s ultimate RFC determination
found support in Albert’s educational records. In May 2017,
just before Albert graduated, the school’s special educational
oﬃcer prepared an Individualized Education Program or IEP.
The IEP indicated that Albert had serious struggles in math,
but otherwise passed her classes and was “a joy to have in
class,” was “actively involved in the classroom discussion,”
and “complete[d] all her assignments in all her classes and has
excellent behavior.” And in a self-assessment included in the
IEP, Albert said that she “can ask for help without getting
No. 21-2592                                                   7

upset, knows how to look for support/help at home and
school, can solve problems that come up in her school and
home life, [and] can develop goals.” She added that she “can
begin work on time, can stay on a work schedule or time plan,
can manage time and stay on tasks until they are done, and
can change goals when needed.”
    The IEP did go on to say, however, that Albert was “easily
distracted and overwhelmed,” that she “has diﬃculty staying
focused for long periods of time,” and that she “has more suc-
cess if there is more immediate supervision.” But the ALJ’s
RFC determination accounts for these limitations by limiting
Albert to “simple, routine, and repetitive tasks in a relatively
static work environment.” Right to it, the ALJ’s RFC limita-
tions are consistent with the IEP, which reﬂects that Albert
wanted to ﬁnd a job but continues to need occasional support
to succeed both at home and in work she pursues.
    Substantial evidence also supports the ALJ discounting
Dr. Wade’s statement that Albert would need some support
from others to accomplish the various tasks of daily living.
Evidence of her needing help with personal care, including
taking medications on time and with regularity, does not an-
swer whether Albert can sustain full time work. Indeed, when
viewed in the context of the entire record, the ALJ was on
solid ground in recognizing that Albert could perform many
tasks and activities without the help of others. We see this ev-
idence as consistent with the ALJ’s conclusion that the RFC
limitations would prove suﬃcient to allow Albert to maintain
full time work.
8                                                    No. 21-2592

                                B
   Albert is right to criticize certain aspects of the ALJ’s opin-
ion.
    First, Albert asserts that the ALJ mischaracterized and took
out of context her parents’ testimony to “shed doubt” on their
sincerity. For example, Albert’s mother, who worked in spe-
cial education for ﬁve years, testiﬁed that she sometimes asks
her daughter to take photographs or draw to maintain her
ﬁne motor skills—a serious concern for people like Albert
who suﬀer from autism.
    The ALJ misunderstood this testimony. The ALJ character-
ized Albert’s mother as having testiﬁed that Albert’s “ﬁne mo-
tor skills are a problem” and then went on to rebut this testi-
mony by observing that “there is no documentary evidence of
signiﬁcant motor neurological deﬁcits, grip strength deﬁcits,
or signiﬁcantly decreased manipulative abilities.” But of
course there was no such evidence. Albert’s mother merely
said she was worried that motor skill limitations might arise
in the future.
    In the totality of the ALJ’s analysis, we see the error here
as harmless. If anything, the ALJ’s analysis ruled out a limita-
tion—“signiﬁcant motor neurological deﬁcits, grip strength
deﬁcits, or signiﬁcantly decreased manipulative abilities”—
that Albert is not even advocating. The ALJ’s error, in short,
did not aﬀect the RFC and therefore does not require reversal.
   Albert points to another, similar instance of the ALJ seem-
ing to take her mother’s testimony out of context. In August
2018 Albert suﬀered a seizure that her parents did not wit-
ness, but discovered upon returning home. At the hearing, Al-
bert’s mother testiﬁed that she believed her daughter could
No. 21-2592                                                   9

not live on her own. But the ALJ saw that testimony as incon-
sistent with the fact that the parents were not home during
the 2018 seizure, “which seems to indicate the claimant’s par-
ents were comfortable leaving the claimant home.”
    As Albert rightly points out, her parents did not testify
that she was never left alone, only that they would be uncom-
fortable with her living alone full time. The ALJ saw incon-
sistency where none existed. But again, this error did not im-
pact the ultimate RFC determination. Indeed, the error oc-
curred in the step-three assessment of the severity of Albert’s
mental and physical impairments, not at step four in deter-
mining the RFC. And no aspect of the RFC relied on Albert’s
ability to live alone.
    Second, Albert argues that the ALJ overlooked the January
2017 letter written by her primary care physician Dr. Jamin
Yoder. In its entirety, the letter read: “To Whom it May Con-
cern: Danielle Albert is disabled due to Autism. If you have
any questions or concerns, please don’t hesitate to call.” No-
body disputes Albert’s autism. But the ultimate determina-
tion of disability is reserved for the Commissioner, and sum-
marily asserting that the claimant is disabled does not suﬃce
under the Commissioner’s regulations. See 20 C.F.R.
§ 416.920b(c)(3) (specifying that “[s]tatements that you are or
are not disabled,” or statements about whether an individual
can or cannot work constitute evidence that “is inherently nei-
ther valuable nor persuasive”).
    Given that substantial evidence supports the ALJ’s conclu-
sion that Albert is not disabled, even accounting for her au-
tism, Dr. Yoder’s letter is not enough to require reversal. See
Deborah M. v. Saul, 994 F.3d 785, 788 (7th Cir. 2021) (recogniz-
ing that although an ALJ is prohibited “from ignoring an
10                                                 No. 21-2592

entire line of evidence that supports a ﬁnding of disability,”
she is not required to “discuss every piece of evidence in the
record”) (internal quotations omitted).
   Albert raises a host of other issues in her brief—including
challenging the ALJ’s determination that her seizures are well
controlled by medication and assessment of the severity of her
migraines. We have carefully reviewed the record and con-
clude that the ALJ had substantial evidence to make her ﬁnd-
ings.
                              III
    We are sympathetic to the struggles Albert has faced be-
cause of her health conditions. But we cannot conclude at this
point that the ALJ’s ﬁnding that Albert is not disabled was
unsupported by substantial evidence. The ALJ’s determina-
tion eﬀectively requires Albert to try to get a job and give
work a shot. If working proves beyond Albert’s capacity, she
can apply again for Social Security beneﬁts. And nothing we
have said in our opinion should be read to prohibit a ﬁnding
of disability in the future. On the record before us, though, we
are left to AFFIRM.